PROSPECTUS SUPPLEMENT NO. 3 (to Prospectus dated September 24, 2012) Filed Pursuant to Rule 424(b)(3) Registration No. 333-183279 MRI Interventions, Inc. 19,045,808 Shares of Common Stock This prospectus supplement relates to the prospectus dated September 24, 2012, as supplemented by prospectus supplement no. 1 dated November 14, 2012 and prospectus supplement no. 2 dated January 25, 2013, which permits the resale of up to 13,490,434 outstanding shares of our common stock, and 5,555,374 shares of our common stock issuable upon the exercise of outstanding warrants, by the selling securityholders identified in the prospectus, as amended and supplemented from time to time.We will pay the expenses of registering the shares, but we are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. We will, however, receive the exercise price of the warrants if and when the warrants are exercised for cash by the securityholders. This prospectus supplement is being filed to update, amend, and supplement the information previously included in the prospectus, as amended and supplemented from time to time, with the information contained in our Annual Report on Form 10-K for the year ended December 31, 2012 filed with the Securities and Exchange Commission on March 11, 2013 (the “10-K”).Accordingly, we have attached the 10-K to this prospectus supplement.You should read this prospectus supplement together with the prospectus, prospectus supplement no. 1 and prospectus supplement no. 2, which are to be delivered with this prospectus supplement. Our common stock is traded in the over-the-counter market and is quoted on the OTC Bulletin Board under the symbol MRIC. On March 8, 2013, the last reported sale price of our common stock was $1.56 per share. We are an "emerging growth company" under the federal securities laws and will be subject to reduced public company reporting requirements.Investing in our common stock involves risk. See “Risk Factors” beginning on page 7 of the prospectus, as amended and supplemented by the “Risk Factors” beginning on page 28 of the 10-K , to read about factors you should consider before buying shares of our common stock. ————— Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus or this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is March 11, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54575 MRI INTERVENTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 58-2394628 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Commerce Square, Ste. 2550 Memphis, Tennessee (Zip Code) (Address of principal executive offices) (901) 522-9300 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.¨ Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesx No As of June 30, 2012, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $ $73,951,613, based on the closing sale price as reported on the OTC Bulletin Board. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding at March 1, 2013 Common Stock, $.01 par value per share 57,320,447 shares DOCUMENTS INCORPORATED BY REFERENCE None MRI INTERVENTIONS, INC. TABLE OF CONTENTS Item Page PART I 1. Business. 1 1A. Risk Factors. 28 1B. Unresolved Staff Comments. 50 2. Properties. 50 3. Legal Proceedings. 50 4. Mine Safety Disclosures. 51 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 51 6. Selected Financial Data. 52 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 53 7A. Quantitative and Qualitative Disclosures About Market Risk. 61 8. Financial Statements and Supplementary Data. 61 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 61 9A. Controls and Procedures. 62 9B. Other Information. 62 PART III Directors, Executive Officers and Corporate Governance. 63 Executive Compensation. 66 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 74 Certain Relationships and Related Transactions, and Director Independence. 76 Principal Accounting Fees and Services. 80 PART IV Exhibits, Financial Statement Schedules. 81 Signatures 87 Index to Financial Statements
